Citation Nr: 1144114	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  06-27 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for scar residuals of an appendectomy.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression with rage.

3.  Entitlement to service connection for pyomyositis of the left major and minor pectoralis, claimed as pericarditis, shortness of breath, and left arm and chest pain (a pectoralis disability).

4.  Entitlement to service connection for osteoarthritis of the hands (a bilateral hand disability).

5.  Entitlement to service connection for a sleep disorder, as due to an undiagnosed illness.

6.  Entitlement to service connection for fatigue, as due to an undiagnosed illness.

7.  Entitlement to service connection for gastrointestinal problems, as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1967.  The Veteran also has service in the Air National Guard from July 1989 to December 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

VA regulation provides that any pertinent evidence submitted by the veteran or the veteran's representative but not considered by the agency of original jurisdiction (AOJ) must be referred to the AOJ for review unless the veteran or the veteran's representative waives, in writing, such right to AOJ review or the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2011).  

Here, the Board notes that the Veteran submitted a statement, dated August 2011, without a waiver of consideration of the evidence by the RO.  However, the Board finds no reason to seek a waiver of consideration of this evidence by the RO or to remand the matter for RO consideration of the evidence as the Veteran's statements appear to be redundant of arguments already of record.  Id.

As addressed in the August 2010 Board Remand, the issues of service connection for osteoarthritis of the knees (a bilateral knee disability) and service connection for bilateral hearing loss appear to have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of service connection for an acquired psychiatric disorder, to include anxiety and depression with rage, a pectoralis disability, osteoarthritis of the hands, a sleep disorder as due to an undiagnosed illness, fatigue as due to an undiagnosed illness, and gastrointestinal problems as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran failed, without good cause shown, to attend his VA examination for scar residuals of an appendectomy scheduled in October 2010.

2.  Based on the evidence of record, the Veteran's service-connected scar residuals of an appendectomy does not warrant a compensable disability rating under the applicable rating criteria.


CONCLUSION OF LAW

The criteria for a compensable evaluation for scar residuals of an appendectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7801 through 7805 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for scar residuals of an appendectomy in a January 2006 rating decision.  Currently, a noncompensable evaluation is in place for that disability under Diagnostic Code 7805.

Disabilities of the skin are rated under Diagnostic Codes 7801 to 7805 of 38 C.F.R. § 4.118.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10- percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Pursuant to the August 2010 Board Remand, the Veteran was scheduled for a VA examination of his service-connected scar residuals of an appendectomy in October 2010.  The October 2010 note indicted that the Veteran "stated that he was not supposed to be [examined] for his scar residuals of an appendectomy...[Veteran] left without being [examined]."  As such, the Veteran effectively failed to appear for this examination and no explanation has been submitted for his failure to appear.

When entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  38 C.F.R. § 3.655(a).

Since the last VA examination in August 2005, the Veteran has failed to provide any additional evidence to support his claim for an increased rating, with the exception of his general assertion that his disability is more severe than the ratings suggest.  Indeed, this broad statement is absent for any favorable evidence to the Veteran with respect to the applicable, objective, rating criteria.  

Significantly, under 38 C.F.R. § 3.655(b), the claim must be denied in light of the failure of the Veteran to attend a VA examination in this increased rating claim.

Regardless, even if the Board decided the Veteran's claim based on the evidence of record, there is no basis to grant this claim.  Simply stated, the Board finds that the post-service medical records provide evidence against his claim, failing to indicate that the higher criteria is met.  Therefore, the Board cannot find that an evaluation in excess of 0 percent disabling is warranted.

Most recently, the Veteran underwent a VA examination in August 2005.  At that time, the examiner noted that since the Veteran's appendectomy in 1998, he has been totally asymptomatic without any problems and "no residuals."  There were no abdominal problems and no indication of limitation of motion.

The Veteran's post-service medical records do not provide any additional evidence favorable to his claim for a compensable evaluation of scar residuals of an appendectomy.  Given what the Board can only describe as a paucity of evidence of record with respect to scar residuals of an appendectomy, the Board finds that a higher disability rating is not warranted.  There is simply a lack of medical evidence pertaining to this disability and a contemporaneous VA examination would have greatly assisted the Board in determining the current severity of the Veteran's service-connected scar residuals of an appendectomy.  However, as discussed above, the Veteran failed to appear for his scheduled VA examination and a compensable evaluation is not warranted on that basis alone.

Based on the above, the Board does not find evidence that the rating assigned for the Veteran's scar residuals of an appendectomy should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).




Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2004, January 2005, and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

As noted above, the Veteran was scheduled for a VA examination of his scar residuals from an appendectomy in October 2010.  While the Veteran reported to the appropriate VA Medical Center (VAMC) and was obviously aware of the scheduled VA examination, he left the VAMC without being examined.  Since that time, he has not provided good cause for his failure to appear.

A claimant has a duty to report for VA examination, and must accept the legal consequences for failing to report for good cause.  Turk v. Peake, 21 Vet. App. 565, 567 (2008).  When the examination was scheduled in conjunction with a claim for increase, as is the case here, the claim shall be denied.  38 C.F.R. § 3.655(b).  In short, the Board finds that the Veteran received adequate notice of a scheduled VA examination and that he failed to report without good cause.

In this regard, the Veteran has frustrated the Board's attempt to obtain compliance with the terms of the August 2010 Remand and complete compliance has been rendered impossible.  Thus, there is no violation of the previous Remand orders which can be remediated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, no further attempt to examine the Veteran is warranted.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Entitlement to a compensable evaluation for service-connected scar residuals of an appendectomy is denied.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2002).

In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

An Acquired Psychiatric Disorder, to Include Anxiety and Depression with Rage, a Pectoralis Disability, and Osteoarthritis of the Hands

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A.  § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d) (2010).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the Army National Guard (ARNG) or Air National Guard (ANG), ACDUTRA means full- time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316 , 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

In summary, presumptive periods generally do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Hines v. Principi, 18 Vet. App. 227 (2004); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).

Simply stated, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

"Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002.

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

In this case, the Veteran alleges that he has an acquired psychiatric disorder, to include anxiety and depression with rage, a pectoralis disability, and osteoarthritis of the hands, which were incurred in service.  Indeed, the record reveals that the Veteran has diagnoses of these conditions and that all of these initial diagnoses were given when the Veteran served in the Air National Guard, from July 1989 to December 2001.  

Specifically, the Veteran had diagnoses of anxiety with depression and rage and adjustment disorder with depressed mood and rage reactions in May 1994 and October 1994, respectively.  In April 1994, the Veteran was diagnosed with chest pyomyositis and pyomyositis of the major and minor pectoralis.  Another service treatment report indicated that the Veteran was treated for pericarditis in April 1994.  In January 2001, the Veteran was assessed with osteoarthritis, which was stable at that time.

In its August 2010 Remand, the Board noted that records were incomplete as to the exact dates that the Veteran was on ACDUTRA or INACDUTRA during the period when diagnoses were given as to his acquired psychiatric disorders, a pectoralis disability, and osteoarthritis of the hands.  As such, the Board remanded this matter to ascertain the exact dates and character of his service.  Upon review of the records obtained pursuant to the Remand, the Board finds that the record remains incomplete as to the Veteran's duty status during the relevant periods of service.

Significantly, however, numerous Army National Guard Point Credit Summaries are of record, obtained pursuant to the August 2010 Board Remand.  From July 1993 to July 1994, the Veteran received 46 INACDUTRA points and 59 ACDUTRA points.  Also, from July 2000 to July 2001, he received 48 INACDUTRA points and 122 ACDUTRA points.  While this clearly indicates that the Veteran served in the Air National Guard during these general periods when he was diagnosed with the above conditions, it does not reveal his specific duty status (ACDUTRA or INACDUTRA) in May 1994, April 1994, and January 2001, specifically.

Here, the Veteran is not alleging any injury during the periods of question.  Acquired psychiatric disorders, a pectoralis disability, and osteoarthritis of the hands are clearly "diseases" as defined above.  However, in a case such as this where a complete record is unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

O'Hare does not raise a presumption that the unavailable records would, if they existed, necessarily support the appellant's claims.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt and to assist the appellant in developing the claims.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

With this heightened duty in consideration, and given the diagnoses of an acquired psychiatric disorder, to include anxiety and depression with rage, a pectoralis disability, and osteoarthritis of the hands during the Veteran's period of service in the National Guard, a VA examination should be afforded the Veteran to ascertain the etiology of these conditions, if any.

The Board notes that the Veteran was afforded a general VA examination in August 2005.  However, this examination is inadequate for VA compensation purposes.  First, the Veteran underwent this examination in 2005, over six years ago.  A contemporaneous examination is necessary to determine the Veteran's current disabilities, if any.  

In addition, the examiner stated that in April 1994, the Veteran was diagnosed with pericarditis but that the record "does not show the type of bacterium that was isolated."  However, the April 1994 hospital summary also revealed that staphylococcus aureus was cultured and positively identified, contradicting the examiner's assertion.  Also, while the examiner diagnosed the Veteran with asymptomatic depression, he failed to opine as to whether the Veteran's acquired psychiatric disorder was incurred or aggravated by his service.

Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr  v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

A Sleep Disorder, Fatigue, and Gastrointestinal Problems, As Due to An Undiagnosed Illness

For Persian Gulf War veterans, service connection may also be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.

For purposes of section 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi- symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R.  § 3.317(a)(4).

Parenthetically, the Board remanded these matters to determine whether the Veteran had service in the Southwest Asia Theater as alleged.  Pursuant to the Remand, the RO obtained the Veteran's personnel file.  These records revealed that the Veteran indeed served in the Southwest Asia Theater during 2000 and 2001, specifically in Eskan Village and Prince Sultan Air Base, Kingdom of Saudi Arabia.  As such, the Veteran is a "Gulf War veteran" for VA compensation purposes.

The Veteran has alleged that he has a sleep disorder, fatigue, and gastrointestinal problems as proof that he has "gulf war syndrome."  The etiology of these symptoms is unclear from the record.

While it appears that the Veteran was afforded a "Gulf War Guidelines" VA examination in August 2005, this examination is inadequate for VA compensation purposes as the examiner did not address the Veteran's claimed symptoms of sleep problems and fatigue.  At that time, the examiner diagnosed the Veteran with gastroesophageal reflux disease (GERD), however, he failed to opine as to whether the Veteran's diagnosed GERD was related to his service.

On remand, the Veteran should be scheduled for a VA Gulf War Guidelines examination.  The examiner is asked to determine whether it is at least as likely as not that the Veteran's reported symptoms (sleep disorder, fatigue, and gastrointestinal problems) can be attributed to diagnosable medical conditions or whether they are evidence that the Veteran suffers from a chronic disability due to an undiagnosed illness secondary to his service in Southwest Asia.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to ascertain the etiology of any pectoralis disability and/or osteoarthritis of the hands.  The claims file and a copy of this Remand must be provided to the examiner.  In conjunction with the examination, the examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.

The nature and extent of any disability found should be evaluated.  If no disability of the chest is found, to include pericarditis and/or pyomyositis of the major and minor pectoralis (both diagnosed in service), the examiner should so state.  Similarly, if no disability of the hands is found, to include osteoarthritis, the examiner should so state.

The examiner is asked to render medical opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pectoralis disability and osteoarthritis of the hands (if any) were caused or aggravated by the Veteran's military service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2. Schedule the Veteran for an appropriate VA psychiatric examination.  The claims file and a copy of this Remand must be provided to the examiner.  In conjunction with the examination, the examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.

The nature and extent of any disability found should be evaluated.  If no acquired psychiatric disability is found, to include anxiety and depression with rage, the examiner should so state.  

The examiner is asked to render medical opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disability (if any) was caused or aggravated by the Veteran's military service.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. Schedule the Veteran for a VA Gulf War Guidelines examination.  The claims file should be made available to the examiner for review prior to the examination, and the examiner should indicate that such a review was conducted.

The examiner should thoroughly address the following:

State whether the Veteran's sleep disorder, fatigue, and gastrointestinal problems (if any) are associated with a diagnosable illness.  In doing so, the examiner is requested to comment as to whether the Veteran's symptomatology represents signs and symptoms of, or a manifestation of, an undiagnosed illness or a chronic multisymptom illness, or whether it is attributable to a known clinical diagnosis.

If the symptomatology is attributable to a known clinical diagnosis, the examiner should also provide an opinion as to whether it is as least as likely as not (50 percent or greater likelihood) that the Veteran's sleep disorder, fatigue, and gastrointestinal problems are related to service.

If the Veteran's sleep disorder, fatigue, and gastrointestinal problems are not due to a specific disease entity, opine as to whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms, as detailed above.

Provide detailed rationale, with specific references to the record, for all opinions expressed and if an opinion cannot be expressed without resorting to speculation, discuss why such is the case.  If warranted, but not required, the examiner should note any indication that the Veteran is not an accurate historian of his symptoms.

4. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner or examiners.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

5. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


